The following is an examiner’s statement of reasons for allowance: Applicant’s argument regarding amended claim 1 is persuasive. See pgs.9-10 of the response filed 23 February 2022. In particular, it is agreed that the prior art does not clearly disclose the particular combination of claimed elements, nor would such elements be readily obvious based on the prior art of record (“wherein a first of at least three converter circuits is rated for a power requirement of a charging operation mode … wherein the at least three converter circuits are, together with the control unit and/or at least one sensor, contained within a shared housing … wherein at least the first of the at least three converter circuits is disconnected from the cooling unit”). It is noted that Applicant’s amendment of claim 7 further overcomes the previous rejection under 35 U.S.C. 112(b), where “selection of at least one of the at least three converter circuits” is interpreted as a positive recitation of a method step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849